The Chancellor.
Isaac J. Van Winkle, in his life-time, and on the 7th of March, 1814, leased to James Buckley, for the term of twenty-one years, a saw-mill and premises in the county of Bergen. By this lease it was agreed that the lessee or his assigns might, at any time during the demise, at his own cost, erect a carding and fulling-mill, or any other machinery, upon the demised premises, and at the expiration of the lease that all improvements made thereon, should belong to the lessor, he paying for the same. If the parties could not agree on' their value, the improvements were to be fairly estimated by two impartial men chosen by them, and if the two men so chosen could not agree they were to choose a third, and the amount fixed by any two of them was to be binding, unless the lessor should- renew the lease at the same rate for twenty-one years longer. It was further agreed, that the lessee might get from the land of the lessor as many stones as would be necessary to erect the buildings to the first story, and to complete the mill-dam ; and in case he desired to extend the dam, he was at liberty to do - so to the extent of the lessor’s land, the same to belong to the lessor at the -end of the -lease without any compensation therefor.
' The complainant represents by-parchase and legal transfer, the original lessee in this lease, and the defendants are -the personal *275representatives of the lessor. Improvements have been placed on these premises under the lease, for which the party is entitled to compensation. The bill was filed after the lease expired, and seeks the aid of the court to procure compensation for the improvements, by compelling the defendants to fulfil their agreement in respect to the same, and also damages for various other alleged breaches of the covenants.
It is alleged that, by a sale by the lessor of certain of his lands to the Paterson and Hudson river railroad company, while the lease was running, for the construction of their road, the complainant was damnified by being cut off from his usual supply of water, by being deprived of his facilities in procuring gravel and stone for erecting his dam, and from extending his dam as he desired to do.
The question now to be settled is, whether this court will grant any relief, and if so, to what extent. If it was a new question, and resting upon general principles alone, I should be strongly inclined to refuse all interference, and leave the parties to their remedies at law. The lease expired before the suit was brought, and therefore -the bill is purely for compensation and damages, and the courts of law are able and better able, through the intervention of a jury, to ascertain and settle what amount, if any, is due from one party to the other. In all cases resting in damages only, it is certainly more in accordance-with our-system of jurisprudence that they should be ascertained at law, where a jury can pass upon them, and the witnesses are seen and examined in open court. -But a rule has been settled on this subject to which I shall adhere, without pressing any further the jurisdiction of the court. The cases of Denton v. Stuart, 1 Cox, 258; of Greenaway v. Adams, 12 Vesey, jun. 395, and of Phillips v. Thompson, 1 Johns. Ch. Rep. 131, all-sustain the principle of giving relief by way of damages on a bill for a specific performance, when the defendant has placed it out of his power to make a conveyance of the specific property. Chancellor Kent, however, in two later cases, Hatch v. Cobb, 4 Johns. Ch. Rep. 559, and Kempshall v. Stone, 5 Johns. Ch. Rep. 194, refused *276to make a decree for damages where no specific performance could be had, on the ground that this court ought not to exercise jurisdiction in such case except under very special circumstances. The cases (which will be found somewhat contradictoiy on this point) are referred to in a note in 2 Story's Equity, 108. In the present case I shall entertain jurisdiction to the. extent settled in this court in the case of Copper and others v. Wells and others, Saxton, 10. That case was in many respects like the present; the lease had expired when the bill was. filed, and valuable improvements had been put on the premises which were to be paid for by the lessor. The chancellor granted his aid expressly on the ground that the complainant could only have adequate relief in this court. This charge for improvements is, inequity, a lien on the property. If driven to his remedy at law, the complainant might entirely lose his claim.
While this case establishes a rule by \Vhich compensation may be obtained in this court for permanent improvements placed on leased premises, it by no means sanctions the whole relief sought in this case, and I am not disposed to go farther. There is a peculiarity in the claim of a lessee for compensation for valuable and permanent improvements which pass to the lessor at the expiration of the lease, but there is no good reason why this claim for alleged infringements on his rights during the whole term, should be drawn in question in this court.
It was objected that the complainant had not entitled himself to relief, as he was bound first to have sought the appointment of indifferent persons, under the provisions of the lease, to settle the amount. Without examining into whose duty it was to have taken the first steps in this business, the- answer discloses enough to remove the objection. It is there admitted t,hat the complainant, shortly after the lease expired, did apply to the defendants and. request that he might be paid for his improvements, and that he was -told they would do nothing until the rent was paid. The. defendants clearly put an end to any negociation respecting the improvements until the rent should be paid, and *277they cannot now set up that the offer was not made to arbitrate respecting the amount.
I shall refer the case to a master to ascertain the value of the improvements at the termination of the lease, and the amount due the defendants for rent, to the end that a final decree may be made for the amount due the complainant after deducting the rent. As to the other damages, for which the aid of the court is asked, I shall leave the parties to their legal remedies.
Reference to a master.